Ellsworth, J.
It was claimed with much earnestness and confidence in the argument that the question involved in the present case has been repeatedly decided by this court. If such was our opinion we should not think it. our duty to review these decisions, even if we could not reconcile the principles on which they are placed, or approve of all the dicta of the learned judges who gave the opinions. But we do not see that the precise question here presented has ever been decided, and we are not able to deduce from the cases referred to any well defined and settled rule which we can apply to the case, and which will be a satisfactory guide in the inquiry whether the tax imposed upon the property of Mr. Sheffield is constitutional and valid or otherwise.
The cases referred to in our reports are those in which the trusts authorized by the statute of 1702 were held to be still in force under long leases; the present case is one in which the trust has ceased, and the land, relieved of the trust, has reverted to its former condition of common property, a condition in which, as we think, it should share the fate of common property subject to taxation.
The question involved arises under the ancient statute to which reference has just been made. That statute takes away from the legislature for all time the right to tax the land to which it applies, however urgent and imperative may be the necessities of the government, or of its subordinate municipalities,—a very large concession on the part of the government, it *171must be admitted. In such a case it can not be questioned that the grant should be construed with great precision and strictness. Indeed, this rule of construing public grants is said to be the law in all grants by the sovereign power, more especially where they contain a renunciation of the power to impose taxes, and where the exemption is to endure for all time, and is under all circumstances irrevocable, or liable to be defeated only by the overthrow of the government. Such a renunciation of sovereignty, more than any other, should, we repeat, be construed with extreme strictness. This court had occasion recently to examine the rules for construing public grants, in the late case of the Hartford Bridge Company v. The Union Ferry Company, reported in the 29th volume of Connecticut Reports, p. 210, which involved the question of the extent of a legislative grant. On that occasion many cases were cited from the English and American reports which carried the rule to a very great extent, some of them declaring that every grant of a public franchise ought to be construed with the strictness of penal statutes. Whether this is not carrying the doctrine too far, as we there intimated, we have no occasion to decide, for all will agree that there should be great strictness in the construction of such grants, leaving little or nothing to presumption.
In this view then let us consider the statute of 1702. The chief object in the enactment of that statute was not so much to exempt certain estates from taxation, as to confirm and perpetuate the estates referred to in it, with certain attending privileges. It declares that “ lands, tenements, hereditaments and other estates [given for certain charitable uses,] shall forever remain and be continued to the use or uses to which such lands, tenements, hereditaments, or other estates have been or shall be given or granted, according to the true intent and meaning of the grantors, and to no other use whatever ; ” so that, so long as the title should remain in the trustees, that is, so long as the trust should subsist and the estate not be put to any other use, the societies or corporations holding the lands should not be taxed for enjoying them. But if the parties interested consent to put an end to the trust, or the *172grantee, without the consent of the grantor or his heirs, devotes the property to some other use, and the estate is thus thrown into the general mass of property, to pass by deed, devise, levy of execution or -adverse possession, free and unincumbered like any other estate, we are not satisfied that the legislature intended that it should be any longer exempt from taxation, or that the statute requires or fairly admits of such a construction. Nor does the fact that the land will sell for more if it is exempt from taxation materially affect the question. If the buyer will join with the party for whose benefit the property was given, and break up the trust, as we think he does by taking an absolute deed of the fee, knowing the property to. be held in trust for certain definite purposes, he can not justly complain that the property can not continue exempt from taxation.
Herein we think is the difference between the present case and those cited from our reports, which have been pressed upon us as having .settled the doctrine of the case. In the case of Atwater v. Woodbridge, 6 Conn., 223, the earliest of the cases, the court decided only that the statute of 1702 extended to personal as well as real estate, by the words “ and other estates,” and that the statute constitutes a contract between the government and the donor or grantor, according to the terms of the grant, which can not be impaired by reason of the constitution of the United States. And it is most worthy of notice that the fund there held exempt from taxation was made up in part of the a,vails of land given in trust under'the statute and which had been sold, and which by the sale must have been freed from the original trust, or else both the land and the money received for it would have been exempt, which no one will pretend could be the case. Suppose that the land, instead of being sold for money, had been exchanged for other land to be held and used by the society in the place of the former; which we ask would be exempt from taxation ? According to the doctrine of that case it would clearly be the land received by the society in exchange, for it was the fund thus received which was held entitled to the exemption. Suppose again, in the present case, that Mr. Sheffield had paid *173the consideration ($20,000) in the stock of the New Haven bank, which, the stock or the land, would be exempted ? According to the case of Atwater v. Woodbridge it would be the former. The precise question now made, it is true, was not particularly presented there; other points were’more important and prominent, and the consequence in this respect of changing the fund from its original to a new condition seems to have been passed over without special consideration ; and we only refer to that case as making more for the plaintiffs, on the whole, than against them. We repeat, we do not controvert the general doctrine of that decision.
The next case in order is that of Osborne v. Humphrey, 7 Conn., 335, and which has been the subject of more remark from the bench and the profession than almost any other case in our books; but we need not controvert even that decision. It was there claimed by the plaintiff’s counsel, that the lease for 999 years was in substance a sale of the fee, and therefore a determination of the trust under the statute of 1702 ; but the court held otherwise, and that they would not distinguish between a long and a short lease; and further that it was not important whether in leases rent is to be paid annually, or a single consideration paid at one time. Without meaning to express our concurrence in the course of argument adopted in that case, or in the view of the court that the alienation was to be treated as a lease under which the defendant was holding as a tenant, that decision is not decisive of the present case, for the court put the case on the very ground that the conveyance was a lease, and held that the society, the original donee of the charity, was not obliged to occupy the land personally, but might by their tenant or lessee, and that the land was used by the society consistently with the perpetuity of the trust. At any rate the conveyance in that case was not an absolute sale of the fee.
The next case is that of Parker v. Redfield, 10 Conn., 490. That case is also one of a lease for 999 years. But even there the court give some indication that the doctrine of Osborne v. Humphrey was regarded as having been carried in some respects to the verge of the law, and they lay hold of the *174circumstance that in the case before them a dwelling-house placed upon the land by the lessee was personal property and could be taxed as such. On this ground, they say, there is a distinction between the cases. The same fact however existed in the case of Osborne v. Humphrey, for there the lessee or his successor had built on the leased premises, and had the same right to remove the buildings as in Parker v. Redfield ; and that very circumstance was pressed upon the court in the former case to induce them to hold that the buildings erected by Humphrey were taxable. To us, it seems difficult to distinguish these cases. But, be that as it may, both are cases of leases and nothing more.
The next case is that of Landon v. Litchfield, 11 Conn., 251, another case of a lease. The main question there was, whether the trust originally created still remained. The defendants insisted that it did not, but had been determined by the act of the ecclesiastical society itself. The plaintiff on the other hand insisted that the lease to Mr. Champion, his grantor, for 999 years, had not put an end to the trust and the accompanying exemption from taxation, and that such a use of the land as the society had given to Mr. Champion was consonant' with the original trust, and could be enjoyed under it. The court decided in favor of the plaintiff’s claim; but the question of an absolute sale, and of the determination thereby of the trust created in the original deed to the society, in which the land was given “ for the support of the ministry forever,” was not necessarily involved. Besides, that decision was not satisfactory to the whole court, either on that point or on some others which were decided.
These are the only cases in our own reports bearing upon the question. The case of the State of New Jersey v. Wilson, reported in 7 Cranch, 164, and which has been referred to in the argument, is merely, as is declared by Ch. J. Marshall, the case of a treaty exemption of land from taxation, which land had been exchanged for other land by the Indians. The land received by them was in no sense to be held in trust, but was ceded to them to be enjoyed absolutely and forever for all purposes, free from taxation. This exemption was a part *175of the grant itself. Of course the Indians had a right to alienate their lands just as they held them themselves. We do not regard this decision as having any important application to the present case.
On the whole we are of opinion that the tax was legally laid upon the land in question, and that the plaintiffs are entitled to judgment.
In this opinion the other judges concurred.